Order entered August 20, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00518-CV

                           IN RE SHARON LAURIETTE, Relator

                  Original Proceeding from the 256th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-12-07868

                                           ORDER
                          Before Justices Francis, Myers, and Schenck

       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relator’s

petition for writ of mandamus. We ORDER the trial judge, the Honorable David Lopez, to

vacate his order of April 6, 2015 “Order on Petitioner’s Motion to Vacate/Set Aside Mediated

Settlement Agreement.” Should the trial judge fail to comply with this order, the writ will issue.

We ORDER the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of his order issued in compliance with this order. We ORDER that

relator Sharon Lauriette recover her costs of this original proceeding from real party in interest

Samy Lauriette.


                                                      /s/   LANA MYERS
                                                            JUSTICE